Citation Nr: 0906116	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left wrist disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1953 to 
April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran claims he injured, perhaps fractured, his left 
wrist during basic training and has chronic residual 
disability.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, e.g., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As indicated, the first and perhaps most fundamental 
requirement for any 
service-connection claim is there must competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  Here, the Veteran's 
medical records document that he has a left wrist condition 
for which he has received treatment from VA.  See, e.g., 
his February 2006 Occupational Therapy Note.  Therefore, the 
determinative issue is whether his left wrist condition is 
attributable to his military service and, in particular, to 
the injury he says that he sustained during basic training.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, unfortunately, the Veteran's service 
treatment records (STRs) are unavailable, so they are not a 
viable means of documenting the alleged left wrist injury in 
service or any resulting treatment the Veteran may have 
received.  The RO attempted to obtain these records from the 
National Personnel Records Center (NPRC), a military records 
repository, but the NPRC responded that these records were 
unavailable and presumed destroyed in a 1973 fire at that 
facility.  Furthermore, VA issued a May 2007 formal finding 
memorandum on the unavailability of these service records, 
outlining the efforts that had been made to obtain them and 
indicating any additional attempts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).



When, as here, at least a portion of the STRs are lost or 
missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991 

As a means of compensating for his missing service treatment 
records, the Veteran has submitted a photograph of himself, 
taken while he was in service, in uniform, accompanied by 
another solder also in uniform, showing the Veteran wearing a 
cast on his left wrist.  The Veteran testified during his 
recent September 2008 hearing that the picture was taken 
shortly after the injury in question.  His testimony was 
under oath, and there is no inherent reason to doubt his 
credibility, especially, again, given the absence of his 
service treatment records that might otherwise confirm that 
he indeed injured his left wrist while in the military and 
since he is given the benefit of the doubt concerning any 
issue like this material to determining the outcome of his 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

There still needs to be competent medical nexus evidence, 
however, linking the current left wrist disability to that 
injury in service, again, even assuming it occurred.  And 
although there is a heightened obligation to more fully 
explain the reasons and bases for a decision - when, as 
here, there are missing service treatment records - this 
does not obviate the need for the Veteran to have this 
medical nexus evidence supporting his claim.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  Moreover, as a 
layman, although he is competent to provide evidence of his 
observable symptoms (e.g., left wrist pain, etc.) that he may 
have experience during service and during the many years 
since his discharge, he is not competent to provide a 
probative opinion on the determinative issue of whether any 
current disability involving his left wrist is a result of 
the injury in service versus, instead, other unrelated 
factors.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and see Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran testified during his hearing that, following the 
injury in service and resulting treatment (including putting 
the cast on the wrist indicated in the picture), this wrist 
started bothering him again during the earlier-to-late 1970s.  
He said he then tried to obtain treatment at a local VA 
medical center (VAMC), but that he was denied treatment 
because he had not established this disability as service 
connected.  He also said he was later treated during the late 
1980s, specifically during 1988, by a private doctor.

The treatment in 1988, and since, has been confirmed, but 
these records do not comment on the cause of the current left 
wrist disability in terms of whether it is attributable to 
the injury in service.  So a VA examination and opinion are 
needed to assist in making this important determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
regarding the etiology of his current 
left wrist condition, specifically 
indicating whether it is at least as 
likely as not attributable to his 
military service, and in particular, to 
the type injury he alleges.  In making 
this important determination, consider 
the photograph the veteran submitted 
showing his left wrist in an apparent 
cast while in service, as well as the 
records of the evaluation and treatment 
he has received for his left wrist since 
1988.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service condition in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case (SSOC) and give him an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




